United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-3972
                                     ___________

Elise A. Oliver,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner       *
of the Social Security Administration, * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                              Submitted: September 6, 2006
                                 Filed: September 11, 2006
                                  ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Elise A. Oliver appeals the district court’s1 decision affirming the denial of
supplemental security income. After a September 2003 hearing, where Oliver was
counseled, an administrative law judge (ALJ) found that her bipolar affective disorder,
alcohol dependence, personality disorder, obesity, and residual effects of an ankle
fracture were severe impairments, but not of listing-level severity; that her substance
abuse was not a contributing factor material to finding a disability; that her subjective


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
complaints were not fully credible; and that she could perform a range of light work.
The ALJ further determined that Oliver’s residual functional capacity (RFC)
precluded her past relevant work, but that her RFC did not preclude the performance
of jobs--available in significant numbers regionally and nationally--a vocational
expert identified. After careful review, we conclude that there is substantial evidence
in the record as a whole to support the Commissioner’s denial of disability benefits
to Oliver. See Pelkey v. Barnhart, 433 F.3d 575, 577-78 (8th Cir. 2006) (standard of
review).

       To the extent Oliver challenges the ALJ’s credibility determination, the
determination is entitled to deference. See Gregg v. Barnhart, 354 F.3d 710, 714 (8th
Cir. 2003) (if ALJ explicitly discredits claimant and gives good reasons for doing so,
this court normally defers to his credibility determination). We also reject Oliver’s
challenge to the ALJ’s mental RFC findings, because they were consistent with
Oliver’s reports to her two main treating physicians and to a Medicaid-clinic doctor
that her prescribed medications were controlling her manic and depressive episodes;
they were consistent with a consulting psychologist’s opinion as to the type of work
Oliver could perform even when she was abusing alcohol; they were even more
restrictive than the findings of a Social Security Administration reviewing
psychologist; and Oliver was properly discredited. See Stormo v. Barnhart, 377 F.3d
801, 807 (8th Cir. 2004) (in determining RFC, ALJ should consider medical records,
observations of treating physician and others, and claimant’s own description of her
limitations). We also conclude that the ALJ properly discounted in part the mental
RFC opinion of treating psychiatrist Floyd Simpson as inconsistent with the record
as a whole. See Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (treating
physician’s opinion does not automatically control because record must be evaluated
as whole).

      Accordingly, we affirm.
                     ______________________________

                                         -2-